         Case 1:19-cr-00809-WHP Document 67 Filed 12/16/20 Page 1 of 1




                                        LAW OFFICE OF
                            RICHARD E. SIGNORELLI
                                 ATTORNEY AT LAW
                         52 Duane Street, 7th Floor, New York, New York 10007
             Telephone: (212) 254-4218 Cellular: (917) 750-8842 Facsimile: (212) 254-1396
                                  rsignorelli@nycLITIGATOR.comK
                                     richardsignorelli@gmail.com
                                    www.nycLITIGATOR.comK
                                        December 16, 2020
Via Electronic Filing
Hon. William H. Pauley III
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:    United States v Victor Phillips
              19 CR 809 (WHP)

Dear Judge Pauley:

               I am counsel for the defendant in the above-referenced case, Victor Phillips. On
September 24, 2020, Mr. Phillips was sentenced to a term of imprisonment of two months, with a
judicial recommendation of designation to a facility in the Atlanta area and halfway house
confinement if eligible, and a surrender date of February 11, 2021. (Judgment, ECF #53,
9/25/2020). Your Honor indicated at the sentencing that an adjournment of this surrender date
would be considered subject to the ongoing Covid pandemic situation. Mr. Phillips is at high risk
of developing complications from Covid as indicated in the Presentence Report. Accordingly,
with no objection of the Government, I respectfully request an adjournment of the current
surrender date to on or about June 10, 2021, by which time it is reasonably expected that the
Covid pandemic will be brought under control with vaccinations. Thank you.

                                                               Respectfully,

                                                               /s/ Richard E. Signorelli

                                                               Richard E. Signorelli
cc (via email):
Jonathan McCann, Courtroom Deputy
AUSA Andrew A. Rohrbach                                     Application granted. Surrender date adjourned to
U.S. Probation Officer Sandra Velez-Garcia                  June 10, 2021.
Mr. Victor Phillips




                                                                       December 16, 2020
